Citation Nr: 0517138	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-10 673	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa



THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from December 1961 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Cleveland, Ohio RO.


FINDINGS OF FACT

1.  The veteran served in the waters offshore of the Republic 
of Vietnam during 1965; his service did not involve duty or 
visitation in the Republic of Vietnam.

2.  The veteran does not have type 2 diabetes mellitus that 
is attributable to his active military service.


CONCLUSION OF LAW

The veteran's type 2 diabetes mellitus is not the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2004); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. 
§ 3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.   Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2004).

The rating criteria for diabetes mellitus is listed under 
Diagnostic Code 7913, 38 C.F.R. § 4.119 (2004).  Under 
Diagnostic Code 7913 a 10 percent, or compensable rating, is 
assigned where the diabetes is manageable by a restricted 
diet.  A 20 percent rating is assigned where insulin is 
required and a restricted diet, or use of an oral 
hypoglycemic agent and a restricted diet.  Id.

The veteran served on active duty from December 1961 to June 
1966.  He served aboard the U.S.S. Midway, and had Vietnam 
service in 1965 from April 9 to May 11, May 20 to June 28, 
July 22 to August 26, September 10 to October 9, and October 
18 to November 4.  There is no evidence that his ship docked 
in Vietnam, and the veteran testified that it did not.  He 
reported that he never went ashore in Vietnam.  Rather, he 
claims that he was exposed to herbicides that may have been 
airborne from onshore spraying.  He testified that his ship 
was 3 miles off the coast of Vietnam.

Associated with the claims file are VA and private treatment 
records that show that the veteran was followed for type 2 
diabetes mellitus as early as 2000.  There is no clinical 
entry among these records that relates the veteran's diabetes 
to any incident of service.  

As noted above, the evidence of record shows that the veteran 
did not serve in the Republic of Vietnam.  In other words, 
his service was not occasioned by his duty or visitation in 
the Republic of Vietnam.  Thus, he cannot establish service 
connection for his diabetes on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309.

Further, the veteran has not produced any evidence to support 
his contention that he was exposed to herbicides by virtue of 
transmission through the air from onshore spraying to his 
shipboard location.  There is no competent evidence of record 
to show that the veteran was in fact exposed to herbicides 
and that any such exposure is the etiological cause of his 
diabetes.

The veteran's service medical records are negative for any 
indication of diabetes or elevated glucose levels during 
service.  The several urinalysis results of record are 
negative for any evidence of glucose.  The veteran was not 
treated for any complaints associated with diabetes in 
service and there is no diagnosis of diabetes in service.  
There is no competent evidence of record to relate his 
current diabetes to his military service.

Finally, while the veteran's current symptomatology satisfies 
the criteria for a compensable rating for diabetes under 
Diagnostic Code 7913, the evidence of record shows that the 
condition was first manifest many years after service.  
Accordingly, there is no basis to establish service 
connection on a one-year presumptive basis.  38 C.F.R. 
§ 3.307(a)(3).  The veteran's claim for service connection is 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for type 2 diabetes mellitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete an application for benefits.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(a)(3) (2004).  There is no outstanding information or 
evidence needed to complete an application for benefits in 
this case.  The veteran has provided sufficient information 
to identify himself, the issue involved, and the basis for 
his claim.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The veteran is claiming entitlement to service connection for 
type 2 diabetes mellitus based on his claimed exposure to 
herbicides.  The RO wrote to the veteran in March 2002.  The 
RO advised the veteran of the enactment of the VCAA and of 
the evidence/information required to substantiate a claim for 
service connection.  He was informed as to what assistance VA 
would provide and what he should submit in support of his 
claim.  He was asked to identify any additional information 
or evidence that could be obtained to support his claim.  The 
RO also wrote to the veteran in August 2004 and provided him 
with the notices required under the VCAA.

The veteran did not respond to the RO's letters and there is 
no indication in the claims file that the letters were 
returned as undeliverable.  As reviewed above, the veteran 
has been provided notice regarding the type of evidence 
needed to establish entitlement to service connection.  The 
veteran was kept informed of the evidence developed by VA.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA may not have been provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained by VA.  VA and private records were 
obtained and associated with the claims file.  The veteran 
was afforded the opportunity to submit additional evidence on 
his own.

The Board has considered whether a VA examination was 
required in this case under the duty-to-assist provisions of 
the VCAA codified at 38 U.S.C.A. § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4).  See Charles v. Principi 16 
Vet. App. 370, 375 (2002).  The evidence of record is such 
that the duty to obtain a medical examination is not 
triggered in this case.  The veteran alleges that his 
diabetes is the result of exposure to herbicides while 
serving in the waters offshore of Vietnam.  His service 
medical records are negative for any evidence of the 
condition in service.  Moreover, the first diagnosis of the 
condition is many years after service and the veteran has not 
presented any objective evidence to show that his condition 
is the result of exposure to herbicides or related to his 
military service.

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  There is 
no objective evidence to relate the veteran's current 
condition to military service.  The veteran's own 
uncorroborated allegation does not suffice.  Thus, there is 
no requirement to obtain a VA medical examination in this 
case.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(a veteran is required to show some causal connection between 
his disability and his military service).  The Board finds 
that VA has complied, to the extent required, with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for type 2 diabetes 
mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


